Opinion issued June 25, 2013.




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                              NO. 01-13-00413-CV
                           ———————————
              IN RE RAYMOND SCOTT PRIMEAUX, Relator



            Original Proceeding on Petition for Writ of Mandamus



                         MEMORANDUM OPINION

      Relator Raymond Scott Primeaux filed a petition for writ of mandamus

seeking relief from the trial court’s orders in the underlying divorce proceeding,

which require him to pay temporary spousal support and interim attorney’s fees to
his wife. 1 We deny the petition for writ of mandamus. We dismiss Primeaux’s

motion for temporary relief as moot.

                                   PER CURIAM

Panel consists of Justices Jennings, Brown, and Huddle.




1
      The underlying suit is Karen Lynn Lewis v. Raymond Scott Primeaux., No. 2013-
      18708, in the 308th District Court of Harris County, Texas. The respondent is the
      Honorable James Lombardino.
                                           2